FILED
CHARLOTTE, NC

UNITED STATES DISTRICT COURT JUL 09 2013
for the US DISTRICT COURT
Western District of North Carolina WESTERN DISTRICT OF NC

AO 91 (Rev. 08/09) Criminal Complaint

 

 

United States of America )
v. ) ,
) Case No. F SUN) FI2PY
Frank Darrell CROMWELL )
)
)
Defendant(s)
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of August 21, 2018 - October 11, 2018 in the county of Watauga in the
Western District of North Carolina , the defendant(s) violated:

 

 

Code Section Offense Description
18 U.S.C. Section 2251 Production of Child Pornography
18 U.S.C. Section 2422 Coercion and Enticement

This criminal complaint is based on these facts:
See attached Affidavit

@ Continued on the attached sheet.

‘

 

v Complainant’s signature

Patrick G, Wilhelm, HSI Special Agent

Printed name and title

Sworn to before me and signed in my presence.

Date: 07/09/2019 a / (et
‘7 Judge ’s signature

City and state: Charlotte, North Carolina David S. Cayer, U.S. Magistrate Judge

Printed name and title

 

 
 

~~ IN THE UNEFED- STATES DISTRICT COURT -— — FILED — —-

FOR THE WESTERN DISTRICT OF NORTH CAROLINA CHARLOTTE, NC

IN THE MATTER OF THE | | JUL 99 2019

COMPLAINT AND ARREST OF: US DISTRICT COURT
WESTERN DISTRICT OF NC

Frank Darrell CROMWELL

Case No. 3:/9 YAP. 4

 

AFFIDAVIT IN SUPPORT OF A COMPLAINT AND ARREST OF
_ Frank Darrell CROMWELL

 

L, Patrick G. Wilhelm, Special Agent, Homeland Security Investigations, being duly |

sworn, state the following:

1) Iam a “federal law enforcement officer” within the meaning of Title 18, United
States Code, Section 2510(7), that is, an officer of the United States who is empowered to
conduct investigations of, and make arrests for, the offenses enumerated in Title 8,18, 19, 21, 31,

United States Code and other related offenses.

2) Jama Special Agent with the United States Immigration and Customs
Enforcement (ICE), Homeland Security Investigations (HSI). I have been so employed from |
December 2003 to the present. I am currently assigned to the HSI Charlotte, North Carolina
office. As part of my official duties, I have conducted and participated in investigations relating
to child pornography, child exploitation and digital forensics.

3) I am assisting in an investigation regarding the production of child pornography
and the enticement and coercion of minors by Frank Darrell CROMWELL. As will be shown

below, there is Probable Cause to believe that Frank Darrell CROMWELL has produced child

 
— - = pornography, in violation of 18-U:S.€: § 2251; and-engaged inthe coercion and enticement of
minor males to engage in sexual activity for the purposes of producing child pornography, in
violation of 18 U.S.C. § 2422. I submit this Affidavit in support of a complaint and arrest of

Frank Darrell CROMWELL.

4) The information contained in this Affidavit is based on my personal participation
in this investigation and from information provided to me by other law enforcement officers.
Since this Affidavit is being submitted for the limited purpose of establishing Probable Cause to
support the arrest of Frank Darrell CROMWELL (hereinafter referred to as CROMWELL), I
have not included each and every fact known to me concerning this investigation and have set

forth only those facts that I believe are necessary for said purpose.

RELEVANT STATUTES

5) This investigation involves suspected violations of the following statutes:

a) 18 U.S.C. § 2251 makes it a crime for any person to employ, use, persuade,
induce, entice, or coerce any minor to engage in any sexually explicit conduct for
the purpose of producing any visual depiction of such conduct or for the purpose |

of transmitting a live visual depiction of such conduct, if such person knows or |

 

has reason to know that such visual depiction will be transported or transmitted
using any means or facility of interstate or foreign commerce or in or affecting

interstate or foreign commerce or mailed, if that visual depiction was produced or

transmitted using materials that have been mailed, shipped, or transported in or
affecting interstate or foreign commerce by any means, including by computer, or

if such visual depiction has actually been transported or transmitted using any t

2
6)

~ ~means or facility-of interstate-orforeign-commerce or-in or affecting interstate or---—
foreign commerce or mailed.

b) 18 U.S.C. § 2422(b) makes it a crime for any person to use the mail or any facility
or means of interstate or foreign commerce, or within the special maritime and territorial
jurisdiction of the United State to knowingly persuade, induce, entice or coerce an
individual who has not attained the age of 18 years, to engage in prostitution or any
sexual activity for which any person can be charged with a criminal offense, or
attempting to do so.

DEFINITIONS
The following definitions apply to this Affidavit:

a) “Child Pornography” includes any visual depiction of sexually explicit conduct
where (a) the production of the visual depiction involved the use of a minor
engaged in sexually explicit conduct; (b) the visual depiction was a digital image,
computer image, or computer-generated image that is, or is indistinguishable
from, that of a minor engaged in sexually explicit conduct; or (c) the visual
depiction has been created, adapted, or modified to appear that an identifiable
minor is engaged in sexually explicit conduct. See 18 U.S.C. § 2256(8).

b) “Sexually explicit conduct” means (i) graphic sexual intercourse, including
genital-genital, oral- genital, anal-genital, or oral-anal, whether between persons of
the same or opposite sex, or lascivious simulated sexual intercourse where the
genitals, breast, or pubic area of any person is exhibited; or (ii) bestiality; or (iii)
masturbation; or (iv) sadistic or masochistic abuse; or (v) graphic or simulated
lascivious exhibition of the anus, genitals, or pubic area of any person.

c) “Minor” means any person under the age of 18 years. See 18 U.S.C. § 2256(1).

 

 
— ~ PROBABLE CAUSE

7) On February 21, 2019, Detective J.B. Reid of the Boone Police Department,
received a phone call from Watauga County Sheriff's Office Captain C. Johnson, who requested
assistance in an investigation regarding the sexual exploitation of minors. Detective Reid met

‘with Captain C. Johnson, as well as Watauga County Sheriffs Office Detective T. Julian and
Detective M. Rollins at the Watauga County High School (WHS). Detective Julian informed
Detective Reid that, based on statements by a WHS student, 17-year-old boy, it was believed that
an adult male, Frank Darrell CROMWELL was suspected of using the social media application
“Snapchat” to entice minors into taking images and/or videos of themselves in which they were
naked or partially clothed and their penises were the focal point of the images/videos, then
sending that material to CROWELL. Detective Julian informed Detective Reid that it was
believed that CROMWELL used the Snapchat user names “princesssav222” and “frankie5020”.

8) CROMWELL was identified by Watauga County High School Principal C.
Blanton as assisting the athletic teams through an association with Appalachian State University.

9) Appalachian State University Police Department identified Frank Darrell
CROMWELL’s address as 359 Old East King Street, Apartment 401, Boone, NC 28607.

10) Based upon the information gathered at WHS, including speaking with the
aforementioned 17-year-old WHS student and another WHS student, a 16-year-old boy,
Detective Reid applied for a search warrant for CROMWELL’s residence located at 359 Old
East King Street, Apartment 401, Boone, NC 28607 and for the person of Frank Darrell
Cromwell. Detective J.B. Reid presented the facts of this investigation to Superior Court Judge

R.G. Horne, who found probable cause and issued the requested search warrant.

 

 
11) Later the same date, the aforementioned search warrant was executed, and a
number of electronic devices were seized from CROMWELL and his residence, including but
not limited to an Apple iPhone. Detective Reid then returned to the Boone Police Department,
saw an open Snapchat window on CROMWELL/’s. The already-logged-in Snapchat account
was for user “princesssav222,” with a display name of “Sav”.

12) OnFebruary 22, 2019, Detective Reid and North Carolina State Bureau of
Investigations Special Agent N.S. Anderson performed data extractions on the aforementioned
iPhone, locating an abundance of evidence that showed that CROMWELL was purporting
himself to be a Caucasian female named “Savannah” and using his “princesssav222” Snapchat
account to entice male minors to produce and send him child exploitation material in the form of
images and/or videos. CROMWELL would also use his telephone number, (843) 330-9263 (the
number assigned to his iPhone); a TextNow! number, (919) 769-1874; and Kik user name,
“lickmeup5020” to entice male minors to produce and send him images and videos of themselves
masturbating, simulating sexual intercourse, holding their naked penises, and more.

13) Analysis of data extracted from CROMWELL?’s iPhone by Detective Reid

included, but was not limited, to the discovery of a file named “IMG_5548.mov”, which was a

26-second, color video depiction of what appeared to be a teenage boy. The teenage boy was
inserting an unknown object into his anus, while fully nude. The child’s erect penis was a focal
point of the video. Detective Reid discovered that the video file included GPS data; the

coordinates were Latitude: +36.2292, Longitude: -081.7137. Detective Reid used the online map

 

' TextNow is a cloud-based phone carrier. Users can download the TextNow application to their
mobile phone. This enables them to make phone calls and send text messages from an assigned
number that is different from the telephone number provided through a wireless provider such as
Verizon and AT&T.

 
website “Google Maps” to identify an address associated with those coordinates, which was a
specific address in Boone, NC.

14) ‘Detective Reid contacted WHS School Resource Officer (SRO) A. Asher-and
asked if there were any students listed at the identified address. Officer Asher confirmed that a
WHS student does live at the identified Boone, NC address, a 15-year-old boy, hereinafter
referred to as Child Victim 1.

15) Detective Reid discovered an additional file with the filename, “IMG _5551.mov”,
that showed the same GPS information as the aforementioned file. This file was a 24-second,
color video of what appeared to be a naked, teenage boy, simulating engaging in sexual
intercourse on a bed.

16) After further analysis, Detective Reid discovered an iMessage conversation .
between telephone number, (843) 330-9263, and a specific iCloud email address, hereinafter
referred to as “iCloud Account.” The telephone number (843) 330-9263 was the telephone
number assigned to CROMWELL’s iPhone. CROMWELL also identified this number as his
own during an interview with Detective Reid on February 21, 2019. The message exchanges in
this iMessage conversation spanned the dates of August 21, 2018, through October 11, 2018.
CROMWELL attempted to reengage the conversation on November 24, 2018 and November 3°4,
2018, but “iCloud Account” did not reply.

17) Detective Reid observed in this conversation that CROMWELL was purporting to
be a female by the name of “Savannah” and directed “iCloud Account” to produce images/videos
of himself naked, displaying his penis, and humping a bed. Images included within this
conversation included a depiction of an erect penis (55866424028 F4DE683 8-7D49-4EAF-

AAE8-20151A1BB3D7.JPG), and a depiction of a naked, minor boy, holding his erect penis in

 
his hand (55866640935 CB3A408E-A95B-400E-8DA7-D3EDSA8A35FD.JPG). The face of
the minor in the second image was visible and appeared to be consistent with the North Carolina
Department of Motor Vehicles image for Child Victim 1.

18) Detective Reid observed that on September 14, 2018, CROMWELL sent ‘iCloud
Account” a file named, “IMG_5015.MP4”, which was a 13-second, color video file that depicted
an adult female becoming nude and masturbating. CROMWELL told “iCloud Account” that the
video was of “herself.”

19) Detective Reid observed that on September 24, 2018, CROMWELL sent “iCloud
Account” a file named, “IMG_5190.GIF”, which depicted an adult female lying on a bed, while
a subject had their head between her legs.

20) Detective Reid observed that on September 26, 2018, CROMWELL sent “iCloud
Account” a file named, “IMG_5208.MP4”, which was a 24-second, color video of what
appeared to be an adult female, lifting her skirt and showing she had no underwear on and then
masturbating

21) Detective Reid observed that on October 11, 2018, CROMWELL sent “iCloud
Account” images and video files of male subjects displaying their buttocks. CROMWELL wrote
“Cloud Account” that “she” wants him to produce material like that and states that “she” will
provide money via “Venmo or i give it to Frankie and he gives it to you”.

22) On February 25, 2019, Detective Reid interviewed Child Victim 1 at WHS. Child
Victim 1’s father was unavailable to attend the interview in-person but participated in the
interview telephonically by means of a speaker phone. In this interview, Child Victim 1
confirmed that “iCloud Account” was an Apple ID that he used. Child Victim 1 confirmed that

he had communicated with “Savannah” over “Snapchat”. Child Victim 1 confirmed that

 

 
“Savannah” had sent him the sexually explicit images, and that he had sent “Savannah” sexually
explicit depictions of himself. With Child Victim 1’s father’s permission, Detective Reid
showed Child Victim 1 the images identified in paragraph 17 above. Child Victim 1 confirmed
that these images were depictions of himself and that he had send these depictions to “Savannah”
via iMessage. Child Victim 1 confirmed that he was 15-years-old when these images were

produced and sent.

CONCLUSION

Based on the aforementioned factual information, your Affiant respectfully submits that there is
Probable Cause to believe Frank Darrell CROMWELL did produce child pornography in
violation of 18 U.S.C. § 2251 and a did coerce and entice minor males to engage in sexual

activity for the purposes of producing child pornography in violation of 18 U.S.C. § 2422(b).

Your Affiant, therefore, respectfully requests that the attached warrant be issued authorizing the

atrest of Frank Darrell CROMWELL.

 

“
Ly | |
5 i ee
’/ Patrick G. Wilhelm
Special Agent

Homeland Security Investigations

Sworn and subscribed before me this 9th day of July 2019.

we Ile, +

HON. DAVID S. CAYER
UNITED STATES MAGISTRATE JUDGE
WESTERN DISTRICT OF NORTH CAROLINA

 

 
